DETAILED ACTION
This action is in response to applicant’s amendment filed on 10 November 2020.  Claims 1-24 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
23 December 2020
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei et al. (hereinafter Huawei) (“Discussion on the Tx Carrier Selection for PC5 CA” - 3GPP R2-1712751).
Regarding claims 1, 9, 17, and 21, Huawei discloses a method for operating a terminal in a wireless communication system, the method comprising:
receiving, from a base station, information on a first threshold value and a second threshold value of channel busy ratio (CBR) { (see pp. 2-4, section 2.1; Fig. 2) };
measuring at least one first CBR for at least one serving carrier and a plurality of second CBRs for a plurality of other carriers { (see pp. 2-4, section 2.1; Fig. 2), where the system measures a CBR level (see par. bridging pp. 2-3, section 2.1) }; and
in case that the at least one first CBR is higher than the first threshold value and at least one of the plurality of second CBRs is lower than the second threshold values, determining at least one transmission carrier among the plurality of other carriers, wherein the at least one transmission carrier has a lowest CBR among the plurality of other carriers { (see pp. 2-4, section 2.1; Fig. 2), where the system has different frequencies (e.g., F1, F2, & F3) and each frequency has at least one CBR threshold (e.g., F1 has two CBR thresholds) (see par. bridging pp. 2-3, section 2.1; Figs 1-2) }.
Regarding claims 2, 10, 18, and 22, Huawei discloses the method of claim 1, wherein the first threshold value is a CBR threshold to determine whether the at least serving can be 
Regarding claims 3, 11, 19, and 23, Huawei discloses the method of claim 1, further comprising: determining the at least one transmission carrier as the at least one serving carrier in case that the at least one first CBR is lower than the first threshold value { (see pp. 2-4, section 2.1; Fig. 2) }.
Regarding claims 4, 12, 20, and 24, Huawei discloses the method of claim 1, wherein the information on the first threshold value and the second threshold value is acquired by radio resource control (RRC) reconfiguration from upper layer { (see pp. 2-4, section 2.1; Fig. 2) }.
Regarding claims 5 and 13, Huawei discloses the method of claim 1, wherein the information on the first threshold value and the second threshold value is acquired by system information block from upper layer.
Regarding claims 6 and 14, Huawei discloses the method of claim 1, further comprising: sensing available resources for the at least one transmission carrier { (see pp. 2-6, sections 2.1 - 2.3; Fig. 2) }.
Regarding claims 7 and 15, Huawei discloses the method of claim 6, further comprising: transmitting data based on the available resources { (see pp. 2-4, section 2.1; Fig. 2) }.
Regarding claims 8, 16, and 19, Huawei discloses the method of claim 1, further comprising: transmitting a request for resource allocation using the at least one transmission .



















Response to Arguments
 	Applicant's arguments with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loehr et al. (US 2019/0124015 A1) discloses support of quality of service for V2X transmissions.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                       
WJD,Jr
05 March 2021